Judgment, Supreme Court, New York County (Ira Gammerman, J.), entered March 5, 1996, declaring that defendant had no right to demand assurances of plaintiffs’ future performance of their obligations under several long-term agreements for the purchase of electricity, unanimously affirmed, without costs.
The motion court correctly determined that the transaction was not a sale of goods falling within the coverage of article 2 of the Uniform Commercial Code, and thus properly found inapplicable its provision for a right to demand assurances (UCC 2-609).
Nor is there any right to demand assurances recognized under the common law (Schenectady Steel Co. v Trimpoli Gen. Constr. Co., 43 AD2d 234, 236, affd on other grounds 34 NY2d 939; Encogen Four Partners v Niagara Mohawk Power Corp., 914 F Supp 57, question certified sub nom. Norcon Power Partners v Niagara Mohawk Power Corp., 110 F3d 6; 2 Farnsworth, Contracts § 8.23, at 487 [1990 ed]).
We have considered defendant’s other contentions and find that they do not warrant a different result. Concur—Murphy, P. J., Rosenberger, Wallach, Tom and Andrias, JJ.